AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                               (For Offenses Committed On or After November 1, 1987)



                         Leonel Colin-Nieto                                      Case Number: 3:18-mj-23367-KSC

                                                                                 Antonio F. Yoon
                                                                                 Defendant's Attorney

                                                                                              ~----·-·
REGISTRATION NO. 81975298
                                                                                                 F\LED
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint                                       \       \DEC 3 I 'LUIS j                 \
 0 was found guilty to count(s)                                                      \       L · "' -,,,".i ccJRT
                                                                                                          0
                                                                                                                              I
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s),                      en mvolve the following offense(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                     1


 0 The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~-




 0 Count(s)                                                                       dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED
             **Defendant to be released with his brother, Ramiro Colin-Nieto (#81974298). **

 IZl Assessment: $10 WAIVED           IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, December 31, 2018
                                                                         Date of Imposition of Sentence


                                                                          ~ y~
                                                                         HONORABLEiiiCAELs.BERG
                                                                         UNITED STA TES MAGISTRATE JUDGE

                                                                                                                     3:18-mj-23367-KSC
